Order entered October 18, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-19-01133-CR

                            THE STATE OF TEXAS, Appellant

                                              V.

                         DARIN BERNARD JOHNSON, Appellee

                     On Appeal from the 292nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F17-75869-V

                                          ORDER
       Before the Court is the State’s October 10, 2019 motion to transfer the reporter’s record

from cause number 05-19-00582-CR, styled Darin Bernard Johnson v. The State of Texas, into

this appeal. We GRANT the motion.

       We DIRECT the Clerk of the Court to transfer the reporter’s record from the appeal in

cause no. 05-19-00582-CR into the above appeal.




                                                     /s/   LANA MYERS
                                                           JUSTICE